Citation Nr: 0833350	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  08-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to March 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2008, the veteran (in writing faxed to the Board) 
requested to withdraw his appeals seeking service connection 
for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeals seeking service 
connection for bilateral hearing loss and tinnitus, the Board 
does not have jurisdiction to consider such matters.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeals 
seeking service connection for bilateral hearing loss and 
tinnitus, there is no reason to belabor the impact of the 
Veterans Claims Assistance Act of 2000 in these matters.

In August 2008, the veteran (in writing faxed to the Board) 
requested to withdraw his appeals seeking service connection 
for bilateral hearing loss and tinnitus.  Under 38 U.S.C.A. 
§ 7104(a), the Board has jurisdiction in any matter which 
under 38 U.S.C.A. § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

The veteran withdrew his appeals seeking service connection 
for bilateral hearing loss and tinnitus in August 2008.  
Accordingly, there is no allegation of error of fact or law 
before the Board in these matters.  Hence, the Board does not 
have jurisdiction to consider appeals in these matters, and 
the appeals in these matters must be dismissed. 


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking service connection for low back and vision 
disabilities are dismissed without prejudice.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


